DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6-13, 15-18, and 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 6, the prior art of record, taken alone or in combination, fails to teach or suggest the interrelationship, three of the 3-axis accelerometers are positioned at a radius ri from a center of the contact lens, and the fourth 3-axis accelerometer is positioned at a smaller radius n < ri as claimed in combination with the remaining limitations of independent claim 6.
Regarding claim 10, the prior art of record, taken alone or in combination, fails to teach or suggest the interrelationship, two of the 3-axis accelerometers are positioned at a radius ri from a center of the contact lens, and the other two 3-axis accelerometer is positioned at a radius r2 < ri as claimed in combination with the remaining limitations of independent claim 10.
Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or suggest the interrelationship three of the 2-axis accelerometers are positioned at a radius ri from a center of the contact lens, and the other three 2-axis accelerometers are positioned at a radius r2 < ri as claimed in combination with the remaining limitations of independent claim 15.
the prior art of record, taken alone or in combination, fails to teach or suggest the interrelationship ….six 2-axis accelerometers arranged in a non-planar geometry, and at least one some of the 2-axis accelerometers has have at least one axis oriented to measure acceleration along a direction that is not tangential to a curvature of the contact lens... based on the contact lens requiring twelve accelerometers as claimed in combination with the remaining limitations of independent claim 16.
Regarding claim 17, the prior art of record, taken alone or in combination, fails to teach or suggest the interrelationship …. six 2-axis accelerometers arranged in a non-planar geometry, the two axes in each of the 2-axis accelerometers define a plane, and no three of the defined planes are all parallel to each other... based on the contact lens requiring twelve accelerometers as claimed in combination with the remaining limitations of independent claim 17.
Regarding claim 18, the prior art of record, taken alone or in combination, fails to teach or suggest the interrelationship …. twelve 1-axis accelerometers arranged in a non-planar geometry, and not more than four of the accelerometers measure acceleration along a same direction... based on the contact lens requiring twelve accelerometers as claimed in combination with the remaining limitations of independent claim 18.
Regarding claim 20, the prior art of record, taken alone or in combination, fails to teach or suggest the interrelationship …. twelve accelerometers… where the accelerometers consume not more than 5 µW of power at an update rate of 100 Hz.. as claimed in combination with the remaining limitations of independent claim 20..
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pletcher		10,010,270
Moore			10,932,695
Langford		2002/0064660
HO			2014/0085602
Pugh			9,612,456
Blum			2012/0140167
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621